Case 1:17-cr-00093-MAC-KFG Document 56 Filed 11/25/20 Page 1 of 8 PageID #: 572




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              BEAUMONT DIVISION


  UNITED STATES OF AMERICA,

        Plaintiff,

  v.                                          No. 1:17-cr-00093-MAC-KFG

  WESTLEY POLLARD, JR.,

        Defendant.


  DEFENDANT WESTLEY POLLARD, JR.’S REPLY IN SUPPORT OF HIS RENEWED
          EMERGENCY MOTION FOR COMPASSIONATE RELEASE
Case 1:17-cr-00093-MAC-KFG Document 56 Filed 11/25/20 Page 2 of 8 PageID #: 573




        Defendant Westley Pollard, Jr., through undersigned counsel, respectfully submits this

 Reply in support of his Renewed Emergency Motion for Compassionate Release (the “Motion”)

 to address the Government’s arguments in its Response to Defendant’s Motion (the “Response”).

                                I.   PRELIMINARY STATEMENT

        The Response fails to meaningfully engage or respond to Mr. Pollard’s arguments in favor

 of his request and the Court’s authority to grant compassionate release here. On the record actually

 before the Court, the Government has no answer to the core of Mr. Pollard’s showing that he is

 entitled to compassionate release in light of his serious medical conditions that would likely result

 in serious, and even fatal, complications in light of the pervasive incidences and palpable risk from

 COVID-19 at FCI Beaumont Low. For the reasons stated herein and in the Motion, Mr. Pollard

 respectfully asks this Court to grant his Motion and modify his sentence of imprisonment to time

 served or, in the alternative, to time served with a period of home confinement.

                                         II.   ARGUMENT

    A. Mr. Pollard Seeks Compassionate Release Based on His Individualized and Specific
       Medical Conditions and Has Exhausted Administrative Remedies.

        The Government incorrectly asserts that Mr. Pollard has requested “[t]o classify COVID-

 19 as an extraordinary and compelling reason” and characterizes the Motion as seeking

 compassionate release because of a “generalized threat[]” of or the “mere existence of the COVID-

 19 pandemic.” Resp. at 10. This statement ignores both the extensive evidence Mr. Pollard

 provided with the Motion and the medical consensus that Mr. Pollard’s individualized, specific

 conditions place him personally at the highest risk of serious medical complications and death due

 to the extensive spread of COVID-19 at FCI Beaumont Low. The “extraordinary and compelling

 reason[]” justifying a reduction or modification of Mr. Pollard’s sentence is not the “mere

 existence of the COVID-19 pandemic,” but rather that “requiring [Mr. Pollard] to remain in prison



                                                  1
Case 1:17-cr-00093-MAC-KFG Document 56 Filed 11/25/20 Page 3 of 8 PageID #: 574




 during the pandemic may be a death sentence [and] [t]hat cannot be tolerated.” See U.S. v. Gibson,

 No. CR-H-12-600-2, 2020 WL 2749759, *1 (S.D. Tex. May 27, 2020) (granting compassionate

 release to inmate who was at increased risk for suffering from serious medical conditions and death

 should he contract COVID-19 due to underlying medical conditions of hypertension and obesity).

 The Government seems to suggest that compassionate release would only be warranted if Mr.

 Pollard actually contracted COVID-19 and developed serious illness as a result—at which point,

 any relief granted by the prison, BOP, or this Court would be too little, too late. See U.S. v.

 Rountree, 460 F. Supp. 3d 224, 237 (N.D.N.Y. 2020) (“If the Court waits to act [in response to

 COVID-19]. . . it may be too late for vulnerable inmates.”). Such a contorted reading of BOP

 policy contravenes the remedial purposes of compassionate release—a standard that would

 dramatically contract the scope of § 3582(c)(1)(A) beyond what Congress intended.

        Mr. Pollard’s request for compassionate release was received by Warden F. J. Garrido on

 April 9, 2020. Ex. A to Mot. Consequently, he has exhausted administrative remedies, which the

 Government admits. See Resp. at 5; 18 U.S.C. § 3582(c)(1)(A) (defendant may bring motion after

 “lapse of 30 days from the receipt of such a request by the warden”); see also U.S. v. Decator, No.

 CR CCB-95-0202, 2020 WL 1676219, at *2 (D. Md. Apr. 6, 2020) (finding motion properly before

 the court where warden denied petitioner’s request). Assuming, arguendo, that a defendant is

 required to again exhaust administrative remedies prior to filing a renewed motion based on new

 facts and evidence that have come to light, as is the case here, 1 Mr. Pollard has satisfied this

 requirement, as the warden received his renewed request on June 25, 2020. See Exs. B, D to Mot.




 1
   See United States v. Howard, No. 3:09-CR-0305-B-1, 2020 WL 4784697 (N.D. Tex. Aug. 18, 2020)
 (granting renewed motion for compassionate release where, after the court’s initial denial, the court
 determined that defendant sufficiently demonstrated extraordinary and compelling reasons due to his
 COPD, severe asthma and hypertension).


                                                  2
Case 1:17-cr-00093-MAC-KFG Document 56 Filed 11/25/20 Page 4 of 8 PageID #: 575




       B. The Government Ignores the Very Evidence It Concedes Would Justify a Finding of
          Extraordinary and Compelling Circumstances.

          The Government blatantly ignores the unrebutted evidence that Mr. Pollard personally

 suffers from numerous preexisting medical conditions known to be risk factors for COVID-19,

 including several conditions established as leading comorbidities for patients who contract

 COVID-19. Yet the Government admits that “[i]f an inmate has a chronic medical condition that

 has been identified by the CDC as elevating the inmate’s risk of becoming seriously ill from

 COVID-19, that condition may satisfy the standard of ‘extraordinary and compelling reasons’”

 and further admits that chronic conditions “reasonably may be found to be ‘serious’ . . . even if

 that condition would not have constituted an ‘extraordinary and compelling reason’ absent the risk

 of COVID-19.” Resp. at 11. That is exactly the scenario here. Mr. Pollard suffers from not one

 but multiple serious and chronic conditions that significantly elevate his risk of grave medical

 complications or death should he contract COVID-19, which the Government dismisses in a series

 of conclusory arguments.

          Contrary to the Government’s Response, the CDC continues to list obesity, hypertension,

 and asthma among those “conditions with sufficient evidence to draw conclusions” and continues

 to describe them as conditions that contribute to an increased risk for severe illness from COVID-

 19.       See   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

 medical-conditions.html (last updated Nov. 2, 2020; last visited Nov. 23, 2020). The medical

 records provided with the Motion clearly state that Mr. Pollard has been treated for bronchial

 asthma with the use of an Albuterol oral inhaler and has received medication for other serious

 medical conditions, including hypertension. See Ex. F to Mot., App. Nos. 24, 39, 52, 56. The

 Government points to no authority to support the conclusion that taking medication for a

 comorbidity condition ameliorates the risk of serious or fatal illness if Mr. Pollard contracts



                                                 3
Case 1:17-cr-00093-MAC-KFG Document 56 Filed 11/25/20 Page 5 of 8 PageID #: 576




 COVID-19. Likewise, neither 18 U.S.C. § 3582 nor the § 3553(a) factors require that Mr. Pollard

 “establish[] that he would be less vulnerable to COVID-19 if he were released.” Resp. at 13. Nor

 would Mr. Pollard’s medical conditions need to have caused him additional “problems that

 required medical treatment,” Resp. at 10, in order to increase his risk of fatally contracting COVID-

 19. As discussed in the Motion, each of these conditions alone increases that risk enormously, 2

 and courts nationwide have found that these conditions independently constitute extraordinary and

 compelling grounds for compassionate release. Mot. at 5-8.

     C. Mr. Pollard Has Shown He Is Not a Danger to the Community and Compassionate
        Release is Consistent with the § 3553(a) Factors.

         Next, the Government asserts that Mr. Pollard “Still Poses a Significant Danger to the

 Safety of the Community” if released, but fails to provide even one reason why this is so. U.S.S.G.

 § 1B1.13(2) refers to 18 U.S.C. § 3142(g), which provides factors for courts to consider in

 assessing “danger to the safety of any other person or to the community,” none of which are a

 concern in Mr. Pollard’s case. Mr. Pollard’s offense was not “a crime of violence, a violation of

 section 1591, a Federal crime of terrorism, or involves a minor victim or a controlled substance,

 firearm, explosive, or destructive device.” See § 3142(g)(1). The Motion details his “history and

 characteristics,” including his long-term employment pre-incarceration and his strong family and

 community ties. See § 3142(g)(3)(A). Mr. Pollard had zero criminal history prior to his

 conviction. See § 3142(g)(3)(A)-(B); Mot. at 11. He does not present a danger to any person or

 the community upon his release, as indicated by his significant efforts to rehabilitate and the BOP’s


 2
   The Government dismisses over 30 pages of medical evidence provided with the Motion, yet concedes
 that the incidence of COVID-19 cases is high. At FCI Beaumont Low, in particular, the Government’s
 “efforts to stem the spread of the virus have, unfortunately, fallen short.” See United States v. Hodges, No.
 04 CR 993-3, 2020 WL 2935101, at *2 (N.D. Ill. June 3, 2020). Unsurprisingly, the outbreak at FCI
 Beaumont Low continues to spread at an alarming rate: 510 inmates had been infected when the Motion
 was filed on November 9, 2020; only two weeks later, the number has ballooned to 742 inmates infected.
 See https://www.bop.gov/coronavirus/ (last visited Nov. 23, 2020).


                                                      4
Case 1:17-cr-00093-MAC-KFG Document 56 Filed 11/25/20 Page 6 of 8 PageID #: 577




 assessment of his risk level as “minimum.” See § 3142(g)(4); Mot. at 11-12. Mr. Pollard has a

 stable and secure place to reside with his family upon release, and has earned his bachelor’s degree

 in Theology while incarcerated, with an intent to work as a paid caretaker and pastor upon release.

 Mot. at 11. For these same reasons, Mr. Pollard has also shown in great detail that he would not

 recidivate upon release. See § 3553(a)(2)(C). The Response is bare of any explanation why the

 evidence provided in the Motion and the attached Exhibits “fail[s] to demonstrate” that Mr. Pollard

 is not a danger to the community or at risk of recidivism. Resp. at 12.

     D. The Court Has Authority to Reduce Mr. Pollard’s Sentence to Time Served, or In the
        Alternative, Time Served with a Period of Home Confinement.

         Contradicting the very arguments it sets forth in preceding paragraphs, the Government

 finally asserts that the Court lacks the authority to reduce his sentence to time served. Under the

 plain text of 18 U.S.C. § 3583(e)(2), a sentencing court may “modify, reduce, or enlarge the

 conditions of supervised release, at any time prior to the expiration or termination of the term of

 supervised release.” § 3583(e)(2). The Government admits this is permitted. Resp. at 14. The

 Court also has broad discretion to craft the terms of supervised release, including “[h]ome

 detention … as a substitute for imprisonment.” U.S.S.G. § 5F1.2; see also U.S. v. Alvarado, 462

 F. Supp. 3d 948, 950-52. (D. Minn. 2020) (finding home detention was substitute for home

 imprisonment satisfying the § 3553(a) factors). Accordingly, it is well within the Court’s authority

 to reduce Mr. Pollard’s sentence to time served.

                                             CONCLUSION

         In light of the foregoing and the Motion, Westley Pollard, Jr. respectfully requests that the

 Court modify his sentence to time served, or supervised release with a period of home confinement,

 not to exceed the balance of his original prison sentence. Mr. Pollard requests all further relief to which

 he may be entitled.



                                                     5
Case 1:17-cr-00093-MAC-KFG Document 56 Filed 11/25/20 Page 7 of 8 PageID #: 578




  Dated: November 25, 2020                 Respectfully submitted,

                                           /s/ Michael D. Hatcher
                                           Michael D. Hatcher
                                           Texas State Bar No. 24027067
                                           mhatcher@sidley.com
                                           Mustafa Abdul-Jabbar
                                           Texas State Bar 24101414
                                           mabdul-jabbar@sidley.com
                                           SIDLEY AUSTIN LLP
                                           2021 McKinney Avenue, Suite 2000
                                           Dallas, Texas 72501
                                           Tel: 214-981-3300
                                           Fax: 214-981-3400

                                           Helen Theung (admitted Pro Hac Vice)
                                           California State Bar No. 287953
                                           htheung@sidley.com
                                           Jake Funk (admitted Pro Hac Vice)
                                           California State Bar No. 330478
                                           jake.funk@sidley.com
                                           SIDLEY AUSTIN LLP
                                           1001 Page Mill Road, Building 1
                                           Palo Alto, California 94304
                                           Tel: (650) 565-7085
                                           Fax: (650) 565-7100

                                           Jennifer H. Lee (admitted Pro Hac Vice)
                                           jhlee@sidley.com
                                           California State Bar No. 329079
                                           SIDLEY AUSTIN LLP
                                           555 California Street, Suite 2000
                                           San Francisco, California 94104
                                           Tel: (415) 772-1214
                                           Fax: (415) 772-7400

                                           ATTORNEYS FOR DEFENDANT
                                           WESTLEY POLLARD, JR.




                                       6
Case 1:17-cr-00093-MAC-KFG Document 56 Filed 11/25/20 Page 8 of 8 PageID #: 579




                                CERTIFICATE OF SERVICE

        I, Mustafa Abdul-Jabbar, hereby certify that on November 25, 2020, I electronically served

 the foregoing document upon all counsel of record via the Court’s CM/ECF system upon:

 Joseph R. Batte
 Assistant United States Attorney
 Texas Bar No. 01918070
 350 Magnolia, Suite 150
 Beaumont, Texas 77701
 (409) 839-2538
 (409) 839-2550 (fax)
 Email: joe.batte@usdoj.gov


                                                     /s/ Mustafa Abdul-Jabbar




                                                7
